Citation Nr: 1639017	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-18 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to compensation based on school attendance for the Veteran's son after his 18th birthday.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty with the Air Force from October 1981 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 Administrative Decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction of the appeal was subsequently transferred to the Salt Lake City, Utah, RO.  


FINDING OF FACT

The Veteran's claim of entitlement to compensation based on school attendance for his son was received by VA more than one (1) year after his 18th birthday and more than one year after the date he began college.


CONCLUSION OF LAW

The criteria for compensation based on school attendance for the Veteran's son after his 18th birthday were not met.  38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. §§ 3.4, 3.667 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board has denied the claim as a matter of law.  The facts are not in dispute.  In cases where the law, and not the evidence, is dispositive, the VCAA is not for application.  Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).
Nonetheless, the Veteran has been provided appropriate due process.  In April 2011, he was provided a Statement of the Case (SOC), which readjudicated the claim and informed him of the reasons and bases for the denial of the claim.  

Accordingly, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist him in the development of his claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Analysis

Additional compensation may be paid for a spouse, child, and/or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 C.F.R. § 3.4 (b)(2).

Except as otherwise provided, the term "child" of a veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and, (1) who is under the age of 18 years; or, (2) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by VA.  38 C.F.R. 
§ 3.57. 

Pension or compensation may be paid from a child's 18th birthday based on school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within one year from the child's 18th birthday.  38 C.F.R. § 3.667 (a).

Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within one year from that date.  38 C.F.R. § 3.667 (b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 
1 Vet. App. 49, 53  (1990).

The Veteran's son turned 18 on May [redacted], 2006.  In December 2009, VA received the Veteran's claim for additional VA benefits for Dependents Educational Assistance (VA Form 21-674), along with a letter from his son's college, dated in September 2009.  The Veteran requested retroactive pay for the period his son was enrolled in college.  The letter confirmed that he was a full-time student, who began his program on September 24, 2007, and was expected to graduate by November 5, 2009.  

Evaluating the evidence in light of the criteria noted above, the Board finds that the Veteran does not meet the criteria for retroactive compensation for a dependent child.  Under 38 C.F.R. § 3.667, additional compensation for a child may be paid for school attendance if the claim is filed either within one year of the child's 18th birthday, or one year of the date of commencement of the course of study.  Here, however, these criteria were not met.  The VA Form 21-674 was received in December 2009, more than three years after the Veteran's son's 18th birthday, and over two years after commencement of his program of study.  Thus, the Veteran's application for compensation for his son was not timely filed under the criteria of 38 C.F.R. § 3.667.

While the Board sympathizes with the Veteran's position, the Board is bound by the law and is without authority even to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The United States Court of Appeals for Veterans Claims held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 433 (1992).  The Board is without the authority to disregard the applicable law, notwithstanding any extenuating circumstances that may have existed at the relevant time in question.  Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested education benefit.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must therefore be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to compensation based on school attendance for the Veteran's son after his 18th birthday is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


